                                                        Case 2:19-cv-00429-KJM-EFB Document 7 Filed 04/19/19 Page 1 of 2


                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   John R. Whitefleet, SBN 213301
                                                       Nicholas W. McKinney, SBN 322792
                                                   4   350 University Ave., Suite 200
                                                       Sacramento, California 95825
                                                   5   cfessenden@porterscott.com
                                                       jwhitefleet@porterscott.com
                                                   6   nmckinney@porterscott.com
                                                       TEL: 916.929.1481
                                                   7   FAX: 916.927.3706
                                                       Attorneys for Defendants
                                                   8
                                                   9   John R. Parker, SBN 127930
                                                       CUTTER LAW, P.C.
                                                  10   401 Watt Avenue
                                                       Sacramento, CA 95864
                                                  11   jparker@cutterlaw.com
                                                       TEL: 888.285.333
                                                  12   FAX: 916.588.9330
                                                                and
                 350 University Ave., Suite 200




                                                  13   Arash S. Khosrowshahi, SBN 293246
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                       LIBERTY MAN LAW
                                                  14   1010 F Street, Suite 300Sacramento, CA 95814
                                                       libertymanlaw@gmail.com
                                                  15   TEL: 916.573.0469
                                                       FAX: 866.700-0787
                                                  16   Attorneys for Plaintiffs TINA TENNYSON, DOMINIC
                                                  17   HAYNES-TENNYSON, AND DEVON TENNYSON

                                                  18                                     UNITED STATES DISTRICT COURT
                                                  19                                    EASTERN DISTRICT OF CALIFORNIA

                                                  20   TINA TENNYSON, DOMINIC HAYNES-                  CASE NO. 2:19-CV-00429 KJM EFB
                                                       TENNYSON, AND DEVON TENNYSON,
                                                  21                                                   JOINT STIPULATION TO EXTEND
                                                  22                     Plaintiff,                    TIME TO RESPOND TO COMPLAINT

                                                  23   v.                                              Complaint Filed: 03/08/2019
                                                  24   COUNTY OF SACRAMENTO,
                                                  25   SACRAMENTO COUNTY SHERIFF’S
                                                       DEPARTMENT, SCOTT JONES and
                                                  26   DOES 1 to 100,
                                                  27               Defendants.
                                                  28   ___________________________________/

                                                       {01999985.DOCX}                                1
                                                                         JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                        Case 2:19-cv-00429-KJM-EFB Document 7 Filed 04/19/19 Page 2 of 2


                                                   1           THE PARTIES HEREBY STIPULATE AND AGREE that Defendants COUNTY OF
                                                   2   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, SCOTT JONES
                                                   3   may have a 20 day extension (until May 20, 2019) to file a responsive pleading to Plaintiffs’
                                                   4   Complaint in order to allow Defendants to obtain information necessary to respond to the
                                                   5   Complaint. This extension does not exceed the twenty-eight (28) days allowed under Eastern
                                                   6   District Local Rule 144(a). This is the first stipulation for an extension of time between the parties.
                                                   7   Pursuant to Local Rule 144(a), approval of this stipulation by the Court is not necessary.
                                                   8           IT IS SO STIPULATED.
                                                   9
                                                       Dated: 04/19/2019                             PORTER SCOTT
                                                  10
                                                                                                     A PROFESSIONAL CORPORATION
                                                  11
                                                                                                     By /s/Carl L. Fessenden
                                                  12                                                        Carl L. Fessenden
                                                                                                            John R. Whitefleet
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                                                                            Nicholas W. McKinney
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                        Attorneys for Defendants

                                                  15   Dated: 04/19/2019                             CUTTER LAW
                                                  16
                                                                                                     By /s/John R. Parker, Jr. (authorized 04/18/19)
                                                  17                                                        John R. Parker, Jr.
                                                                                                            Attorneys for Plaintiffs
                                                  18
                                                  19   Dated: 04/19/2019                             LIBERTY MAN LAW

                                                  20
                                                                                                     By /s/ Arash S. Khosrowshahi (authorized 04/16/19)
                                                  21                                                         Arash S. Khosrowshah
                                                  22                                                         Attorneys for Plaintiffs

                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {01999985.DOCX}                                2
                                                                         JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
